Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20100188557 A1-Tan et al (Hereinafter referred to as “Tan”), in view of US 20120188637 A1-Joseph et al (hereinafter referred to as “Joseph”)  does not disclose, with respect to claim 1, send the foreground of the first image to a second projector for projection to display the foreground of the first image without projection of the background onto a second arbitrary surface at the remote location to prevent video occlusion of the second arbitrary surface. as claimed.  Rather, Tan discloses a system for sharing content on arbitrary surfaces (Fig. 2) , comprising: a first projector (Fig 2, element 18) configured to project onto a first arbitrary surface at a local location a first set of one or more projected objects including projected annotations captured by a remote camera at a remote location ([0013-0014]); a first camera configured to capture a first image of a first set of objects at the local location without visual echo, the first set of objects(Fig 2, element 20, [0020]) comprising one or more objects of the first set of one or more projected objects (Fig 3-4), and one or more physical objects positioned on or above the first arbitrary surface(Fig 6-7); and Tan fails to disclose a surface sharing module configured to separate a foreground from a background of the first image captured by the first camera at the local location, the foreground comprising one or more physical objects positioned on or above the first arbitrary surface and the background comprising the first arbitrary surface, and send the foreground of the first image to a second projector for projection to display of the foreground without projection of the background of the first image onto a second arbitrary surface at the remote location to prevent video occlusion of the second arbitrary surface. However, in the same field of endeavor, Joseph discloses a surface sharing module configured to separate a foreground from a background of the first image captured by the first camera at the local location ([0027], wherein separating the foreground and background), the foreground comprising one or more physical objects positioned on or above the first arbitrary surface and the background comprising the first arbitrary surface ([0052], Fig 6a shows physical objects positioned above a surface and background comprising the surface), and send the foreground of the first image to a second projector for projection to display of the foreground of the first image onto a second arbitrary surface at the remote location to prevent video occlusion of the second arbitrary surface ([0045], sends foreground to projector). Joseph also discloses concurrently a set of 2D content that is identified as background imagery is fed to a projector (or to a LCD or similar monitor) that projects onto the front or back surface of a background display element positioned in a plane behind and offset from the foreground display element. The same reasoning applies to claims 10, 13,  mutatis mutandis.  Accordingly, claims 1-2, 4-7, 10-11, 13-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487